MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 05 2020, 8:18 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                   Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Myriam Serrano-Colon
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Develle A. Banks,                                       November 5, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-811
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable David M. Zent,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1907-F1-16



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020                Page 1 of 12
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Develle Banks (Banks), appeals following his conviction

      for two Counts of child molesting, Level 1 felonies, Ind. Code § 35-42-4-3(a)(1);

      child molesting by fondling, a Level 4 felony, I.C. § 35-42-4-3(b); and

      dissemination of matter harmful to minors, a Level 6 felony, I.C. § 35-49-3-

      3(a)(1).


[2]   We affirm.


                                                  ISSUES
[3]   Banks presents the court with two issues, which we restate as:


              1) Whether properly-admitted evidence sustained his conviction beyond

                  a reasonable doubt for child molesting by touching the victim’s sex

                  organ with his mouth; and

              2) Whether his consecutive sentences are inappropriate given the nature

                  of his offenses and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   D.B. was born on January 23, 2008, to Priscella Figueroa (Figueroa) and her

      biological father (Father). Figueroa and Father discontinued their relationship,

      but Father exercised regular parenting-time with D.B. Figueroa met Banks in

      September 2016 when she was donating plasma. The day after meeting Banks,

      Figueroa allowed him to move into the apartment she shared with D.B., who

      was nine years old, and D.B.’s thirteen-year-old brother, J.G. Banks lived with

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 2 of 12
      the family and would care for D.B. and J.G. while Figueroa was at work or

      when she was sleeping after working an overnight shift. D.B. and J.G.

      considered Banks to be their step-father.


[5]   After D.B.’s tenth birthday when the family lived at the Black Bear apartments

      in Allen County, Banks began exposing his penis to D.B. The family

      subsequently moved to the Cambridge Square apartments, also in Allen

      County. The Cambridge Square apartment had its living quarters downstairs

      and three bedrooms upstairs. J.G. spent a great deal of time in his bedroom

      upstairs playing videogames while wearing headphones. D.B. preferred to sleep

      and spend time downstairs. After the move to Cambridge Square, on one

      occasion while D.B. was watching a movie, Banks came downstairs and forced

      D.B. to touch his penis with her hand and subsequently made her do so on

      other occasions. While they lived at Cambridge Square, Banks touched D.B.’s

      vagina with his hand on more than one occasion. Banks also touched D.B.’s

      vagina with his tongue, and he inserted his penis into her anus on more than

      one occasion. Banks told D.B. not to tell anyone, and D.B. did not report

      Banks’ offenses because she was afraid that Banks would hurt her if she did.


[6]   In the fall of 2018, Figueroa’s relationship with Banks ended. Banks moved

      out, although he and Figueroa continued to communicate. In the spring of

      2019, D.B. saw a presentation at school about good touch/bad touch. On May

      22, 2019, D.B. told Figueroa that Banks had touched her inappropriately.

      Figueroa immediately alerted the authorities and Father. That same day,

      Father drove from Michigan where he lived to escort D.B. and Figueroa to a

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 3 of 12
      physician so that D.B. could be examined. Later in the day on May 22, 2019,

      Father telephoned Banks to confront him. After the call with Father, Banks

      telephoned Figueroa and told her that if anything happened to him or his

      family, they would retaliate.


[7]   On June 5, 2019, D.B. was interviewed by a child forensic interviewer and

      disclosed acts of molestation by Banks. On July 31, 2019, the State filed an

      Information, charging Banks with Level 1 felony child molesting by penetrating

      D.B.’s anus with his penis, Level 1 felony child molesting by touching D.B.’s

      sex organ with his tongue, Level 4 felony child molesting by fondling, and

      Level 6 felony dissemination of material harmful to minors.


[8]   On February 11, 2020, the trial court convened Banks’ two-day jury trial.

      Figueroa testified that after Banks moved in with the family, around Christmas

      of 2017, D.B. began to experience unexplained urinary incontinence. During

      her testimony, D.B. related acts of anal penetration, fondling, and

      dissemination of material harmful to minors, but she twice denied that Banks

      had touched her in any other way. The prosecutor attempted to ask D.B. if she

      remembered talking to the forensic interviewer. Over Banks’ objections to

      hearsay, improper impeachment, and leading, the trial court allowed the

      prosecutor to ask D.B. if she remembered telling the forensic interviewer that

      “Develle did something with his tongue” after which D.B. testified that “he put

      it on my private part.” (Transcript, Vol. I, p. 100). Later and without any

      objection by Banks, the prosecutor asked D.B. if Banks had “licked her

      private,” and D.B. responded, “Yes.” (Tr. Vol. I, pp. 114-15).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 4 of 12
[9]    Banks testified on his own behalf and related that he had once accidentally

       exposed himself to D.B. when he walked through the home naked after taking a

       shower, believing that no one was home. On rebuttal, the detective who

       interviewed Banks after D.B. disclosed the molestation informed the jury that,

       during his police interview, Banks had never mentioned this allegedly

       accidental exposure. The jury found Banks guilty of all the charges against

       him.


[10]   On March 3, 2020, Banks’ presentence investigation report was filed. Banks

       had served in the United States Army from 2003 to 2008. In 2007 he served

       seven months in the stockade for being AWOL and received an “other than

       honorable” discharge. (Appellant’s App. Vol. II, p. 147). The remainder of

       Banks’ criminal history consisted of 2007 misdemeanor conviction in Illinois

       for operating while uninsured and a 2018 Class C misdemeanor conviction in

       Indiana for operating a vehicle while intoxicated. He received a suspended

       sentence of sixty days, and, on June 7, 2018, his sentence was modified to thirty

       days in the Allen County Jail, executed.


[11]   On March 6, 2020, the trial court held Banks’ sentencing hearing. The trial

       court found as aggravators that Banks had been in a position of trust with his

       victim and that he had a criminal record. The trial court found the fact that

       Banks had a great deal of family support to be a mitigating circumstance. The

       trial court concluded that the aggravators outweighed the mitigators. The trial

       court sentenced Banks to thirty years for each of his Level 1 felony child

       molesting convictions, to six years for his Level 4 felony fondling conviction,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 5 of 12
       and to one year for his Level 6 felony disseminating material harmful to minors

       conviction. The trial court ordered Banks to serve his thirty-year Level 1 felony

       sentences consecutively but to serve his other sentences concurrently, for an

       aggregate sentence of sixty years.


[12]   Banks now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                                   I. Evidence

                                            A. Standards of Review

[13]   Banks challenges the evidence supporting his conviction for child molesting for

       placing his mouth on D.B.’s sex organ. Banks’ challenge is two-fold: He

       essentially asserts that the trial court abused its discretion in admitting into

       evidence certain testimony by D.B., without which, he claims there is

       insufficient evidence to support his conviction. A trial court has wide discretion

       in ruling on the admissibility of evidence, and we review its rulings only for an

       abuse of that discretion. Stinson v. State, 126 N.E.3d 915, 920 (Ind. Ct. App.

       2019). An abuse of discretion occurs when a trial court’s decision is clearly

       against the logic and effect of the facts and circumstances before it. Id. As to

       Banks’ sufficiency of the evidence argument, our standard of review of such

       claims is well-established. We consider only the probative evidence and

       reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

       146 (Ind. 2007). It is not our role as an appellate court to assess witness

       credibility or to weigh the evidence. Id. We will affirm the conviction unless


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 6 of 12
       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id.


                                      B. Admission of D.B.’s Testimony

[14]   On direct examination, the prosecutor questioned D.B. as follows:


               Prosecutor: When you talked to the lady in the room, when you
               went to the place you don’t remember the name of, did you tell
               her that Develle did something with his tongue?”


               D.B.: Yes.


               Prosecutor: Do you remember what you told her?


               D.B.: He put on – he put it on my private part.


       (Tr. Vol. I, p. 100). Banks argues that the trial court erred when it “admitted

       D.B.’s prior out-of-court statement to the forensic interview[er], as a prior

       inconsistent statement as impeachment evidence.” (Appellant’s Br. p. 15).


[15]   In addressing Banks’ argument, we begin by noting that the trial court did not

       state on the record its rationale for admitting this evidence, so there is no

       evidence that the trial court admitted it as impeachment evidence. Although

       Banks characterizes D.B.’s testimony as an out-of-court statement, the fact that

       D.B. went on to confirm that her “private part” was located below her waist in

       the front and that the act she had just described happened when the family lived

       at the Cambridge Square apartments indicates to us that D.B. was testifying

       about her memory of the offense itself and not what she had reported to the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 7 of 12
       forensic interviewer. Inasmuch as Banks objected at trial that the prosecutor

       was leading D.B. on direct examination, our supreme court has held that

       “[w]hen a child is a witness, it is permissible for the trial court to allow leading

       questions, given the varying degrees of comprehension of young people.” King

       v. State, 508 N.E.2d 1259, 1263 (Ind. 1987). Here, the prosecutor suggested that

       D.B. may have stated that Banks did something with his tongue but did not

       suggest what Banks had done. We have upheld the admission of testimony

       where a child was led to a much greater degree than the prosecutor did in the

       instant case. See Riehle v. State, 823 N.E.2d 287, 294 (Ind. Ct. App. 2005)

       (upholding the admission of victim’s testimony that was prompted by the

       prosecutor’s reminder to victim of what she had said during her deposition),

       trans. denied.


[16]   However, even if the trial court had abused its discretion when it admitted the

       challenged testimony, we would not reverse Banks’ conviction. “Evidence that

       is merely cumulative is not grounds for reversal.” Tobar v. State, 740 N.E.2d

       106, 108 (Ind. 2000). On re-direct examination, the prosecutor asked D.B.,

       “Did [Banks] lick your private?” and D.B. answered in the affirmative. Banks

       did not object to this testimony. As the challenged testimony was merely

       cumulative of other, properly-admitted evidence, we could find no reversible

       error in its admission. See id.


                                                 C. Sufficiency

[17]   Banks’ challenge to the sufficiency of the evidence is that, without the

       challenged testimony, there is no evidence to sustain his conviction for touching

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 8 of 12
       D.B.’s sex organ with his mouth as charged in the Information. This argument

       fails given that we have concluded that D.B.’s testimony was properly admitted

       and was merely cumulative of other evidence. The testimony of a child victim

       alone is sufficient to sustain a conviction for child molesting. See Heeter v. State,

       661 N.E.2d 612, 616 (Ind. Ct. App. 1996) (finding sufficient evidence to support

       Heeter’s conviction for placing his mouth on the victim’s vagina where she

       testified that he had kissed her “private part” which was the area “between your

       legs.”). We conclude, therefore, that sufficient evidence supported the jury’s

       verdict.


                               II. Inappropriateness of Consecutive Sentences

[18]   Banks contends that the trial court’s imposition of consecutive sentences for his

       Level 1 felony child molesting convictions was inappropriately harsh and

       requests that we revise his sentences so they will be served concurrently. “Even

       when a trial court imposes a sentence within its discretion, the Indiana

       Constitution authorizes independent appellate review and revision of this

       sentencing decision.” Hoak v. State, 113 N.E.3d 1209, 1209 (Ind. 2019). Thus,

       we may revise a sentence if, after due consideration of the trial court’s decision,

       we find that the sentence is inappropriate in light of the nature of the offenses

       and the character of the offender. Id. The principal role of such review is to

       attempt to leaven the outliers. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). The defendant bears the burden to persuade the reviewing court that the

       sentence imposed is inappropriate. Robinson v. State, 91 N.E.3d 574, 577 (Ind.

       2018).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 9 of 12
                                             A. Nature of the Offenses

[19]   When reviewing the nature of the offense, we look to the “the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Perry v. State, 78 N.E.3d 1,13 (Ind. Ct. App 2017). Regarding

       the nature of his offenses, Banks argues that the nature and circumstances of his

       offenses “cannot be considered the absolute worst, and are simply the acts

       necessary to commit the crimes[.]” (Appellant’s Br. p. 17). We do not find this

       argument to be persuasive, as we have noted that it is always possible to

       envision some more despicable offense that renders a defendant’s actual crimes

       less reprehensible by comparison. Kovats v. State, 982 N.E.2d 409, 416 (Ind. Ct.

       App. 2013). In addition, Banks was in a position of trust with D.B. as her

       caretaker, D.B. considered Banks to be her step-father, and Banks committed

       the offenses when another child, J.G., was present in the home, none of which

       were elements of any of the offenses Banks committed.


[20]   Banks likens his case to Walker v. State, 747 N.E.2d 536, 538 (Ind. 2001),

       wherein our supreme court ordered Walker’s enhanced, consecutive forty-year

       sentences to be served concurrently where the two convictions were based on

       identical charges of oral sex on the same six-year-old and there was no physical

       injury. However, any comparison to Walker is not apt, as Banks received

       advisory sentences, and the convictions upon which the trial court entered

       consecutive sentences were for different Level 1 felony acts of molestation. We

       find this case to be more akin to Faith v. State, 131 N.E.3d 158, 160 (Ind. 2019),

       wherein our supreme court found this court’s revision of Faith’s three


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 10 of 12
       consecutive thirty-year sentences for Class A felony child molesting to thirty-

       year, concurrent terms to be “wholly inadequate,” where Faith was in a

       position of trust with his victim and there was evidence that he committed

       many more offenses against his victim than those that were reduced to

       convictions. In short, Banks has failed in his burden to present us with a

       persuasive rationale based on the nature of his offenses for modifying his

       consecutive sentences. See Robinson, 91 N.E.3d at 577.


                                               B. Banks’ Character

[21]   Neither do we find that Banks’ character militates for revising his consecutive

       sentences to concurrent ones. Banks’ argument on this point is that he only had

       a minimal criminal record. Banks had a criminal record of serving seven

       months in the stockade for being AWOL from the Army and misdemeanor

       convictions for operating while uninsured and operating while intoxicated.

       Banks had his fully-suspended sentence for operating while intoxicated revoked

       and executed thirty days in jail. While this is certainly not an extensive

       criminal record, it does not speak so overwhelmingly of Banks’ good character

       so as to merit a revision of his sentence. In addition, there is evidence in the

       record that Banks telephoned D.B.’s mother and threatened her after being

       confronted by Father, an act which is not consistent with a law-abiding

       character. Accordingly, we decline to revise the trial court’s sentence to

       concurrent terms based on Banks’ character.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 11 of 12
                                            CONCLUSION
[22]   Based on the foregoing, we conclude that Banks’ conviction for child molesting

       by oral contact with D.B.’s sex organ was sustained by adequate, properly-

       admitted evidence and that his consecutive sentences are not inappropriate

       given the nature of his offenses and his character.


[23]   Affirmed.


[24]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-811 | November 5, 2020   Page 12 of 12